Mayes, C. J.,
delivered the opinion of the court.
At the January, 1911, term of the chancery court of Hinds county, V. R. Howie filed a suit for the purpose of having a tax title quieted. The suit complies with all the requirements of the statute authorizing proceedings of this kind, and we will not burden the statement of this case with facts which do not involve the legal questions presented for decision.
The complaint alleges that the land was liable for taxes for the year 1907, and was properly assessed; that the tax was not paid for that year and the land was sub*490sequently advertised, as is required to be done by section 4326 of the Code of 1906, “for sale at the door of the courthouse on the first Monday of April.” The complaint then charges that on the first Monday of April, 1908, which was the 6th day of that month, the land was sold for the nonpayment of the tax due for the year 1907, and appellant became the purchaser at that sale. The complaint further shows that, although the sale of this land was made on the first Monday of April, 1908, the deed of the tax collector was not filed in the office of the chancery clerk until the 25th day of April. The complaint concludes with a prayer for summons, and that the court enter a decree confirming and quieting appellant’s title. The complaint was demurred to on several grounds; the chief being that there was no equity on the face of the bill. This ground challenges the whole bill, and we shall take no notice of the other grounds. The court sustained the demurrer, and dismissed the bill, and from this judgment an appeal is prosecuted.
Let us emphasize the fact that the sheriff’s deed was not filed on or before the first Monday of April, as required by section 4338 of the Code of 1906, but was filed nineteen days later. This fact, in view of section 4338 of the statute, which requires that the ‘ ‘ tax collector shall file all conveyances of land sold to individuals in the office of the chancery clerk of the county, on or before the first Monday of April, there to remain for two years from the day of sale, unless,” etc., would seem to end this controversy. Because section 4328 of the Code of 1906, as amended by Laws 1908, page 208, requires the sale to be made on the same day that the deed is required to be filed, this fact can furnish no justification to this court if it should undertake to do legislative work, and thus correct what is conceived to be a legislative blunder.
This court has twice held that this section was mandatory, and that the failure to file the deed with the clerk. *491as required by this section, made the deed void. See Adams v. Mills, 71 Miss. 150, 14 South, 462, and Sintes v. Barber, 78 Miss. 585, 29 South. 408. In the case of Adams v.. Mills this court said that “the requirement that the conveyance should he deposited and remain in the office of the clerk was manifestly for the benefit of the .owner of the land, who by the law was pointed to the place where he should apply fo.r the purpose of redeeming.” It is true that the tax collector is required to file the conveyance in the office of the clerk the very day that the law requires the sale to be made, and it is also true that he may have some difficulty in complying with the statute, but this fact cannot furnish this court with authority to amend o.r repeal the law as declared by the clear language used by the legislature. There is no ambiguity about the statute, and it is possible of being complied with. Our duty to enforce the statutes of the legislative branch of the government, when they are plain and free from doubt, is imperative. We do not sit as a court of .review for the purpose of correcting legislative blunders; but it is our duty to enforce tbe laws that the legislature enact. The statute in question is clear, express, and there is nothing in it to indicate that the legislature intended to make the statute different from what it is, unless this court is to say that, because the day of sale is fixed on the same day that the deed is required to be filed, therefore the legislature did not intend what it plainly says. If this court should abandon the first Monday of April as the day for the filing of the deed, what date should the court fix? Should it fix the date of filing for the first Monday of May, and, if it did, what is its authority for so doing? Could the court say that the deed must be filed in a reasonable time after sale? The legislature did not so say. Any date that this court might fix other than the day named by the legislature would be arbitrary and an unwarranted act of legislation. If it be true that the legislature did not *492intend to fix the day the day of sale and the day for filing the deed for the same time, and that the doing of this was a blunder, we answer that, while this may be true, if the court should leave the plain terms of the statute and undertake to enter the field of legislation and fix the date of filing for a time that the court thought was the proper time, the blunder of the legislature would be followed by a calamity on the part of the court. The court must follow, and not lead, legislation.
In the case of Austin v. Cahill, 99 Tex. 172, 88 S. W. 542, 89 S. W. 552, the court forcibly says: “The judiciary, above all, on account of the peculiar position it occupies in the construction and interpretation of law, should scrupulously keep within its sphere, following the ancient landmarks so far as adapted to modern conditions, and avoiding always the reproach of undertaking to legislate, directly or indirectly.” Again, in the case of St. Louis & S. F. R. R. Co. v. Delk, 158 Fed. 931, 86 C. C. A. 95, in speaking of the character of doubts and difficulties which authorize the courts to enter the field of the construction of statutes, the court said: “By ‘doubts and difficulties’ we, of course, do not mean those which are engendered by the predilection of the court or its own notions of what the law ought to be, but doubts and difficulties which are inherent in the nature of the problem to be solved. These propositions we presume no one will deny, and it may be thought a work of supererogation to state them. But they are not always remembered by those who make unthinking haste to reach what they believe to be a desideratum. Questions of difficulty arise in the application of this statute. Some of them have been solved or attempted to be solved' by the courts to which they have been presented. The first rule of construction which occurs is that we are to have regard to the scope and purpose of the statute, not so much the general purpose, as the immediate purpose- of this particular enactment; for, if we look too *493intently upon some ultimate.good we would wish to accomplish, we are very liable to distort the law or make out of it some other enactment than that which the legislature has in fact passed.”
The argument made by counsel that section 4332 of the Code provides for what, and for only what, tax conveyances may be avoided, has no application to this controversy. When the last of the above decisions in the two cases above cited was rendered, wherein it was held that the section of the Code requiring the filing of the deed, after the sale, with the chancery clerk was mandatory and if not followed the deed was avoided, the law was the same as it is now. Section 4332 deals with proceedings leading up to the sale, prior proceedings, and has no reference to -dealing with the title after the sale is made. Section 79 of the Constitution of 1890, providing for the application by the court “of the same liberal principles in favor of such titles as in sales by execution,” is not to be invoked here. This section does not mean that the courts shall take from the citizen his property by virtue of a tax title admitted to have been dealt with in plain violation of the tax laws of the state. It does not mean that the court shall uphold a tax title by taking charge of the legislation of the state, and so amending a perfectly plain statute as to nullify what the legislature has said the statute shall be. It does not mean that the court shall adopt arbitrary rules of its own, and declare that the statute shall mean that, “Ita lex scripta est” and so it shall remain.
But counsel argues that under the statute which required that lists of lands sold to individuals under Laws 1878, chapter 3, section 40, page 45, the tax collector was required to file with the chancery clerk separate lists of lands sold to individuals for taxes on or before the first Monday of April following the sale, and this court held in the case of Wolfe v. Murphy, 60 Miss. 1, that the failure of the collector to make and file with the clerk the *494separate lists as required by section 40 of the act of 1878 was directory, and did not affect the title of- the purchaser. It is therefore contended that, as the statute is similar in purpose with section 4338, the construction should be the same. To this contention there are two answers: First, the purpose of the statutes are not the same; second, in the two cases in 71 Miss. 150, 14 South. 462, and 78 Miss. 585; 29 South. 403, this court has construed them differently. The reason for the difference in the construction of these two acts is explained in the case of Ferrill v. Dickerson, 63 Miss. 211, when considered in the light of the case in 78 Miss. 585, 29 South. 403. In the Dickerson case, in 63 Miss., the court very properly says that the list required to be filed with the clerk of lands sold to individuals did not affect title in any way. The title to the purchaser passed by the deed and not the list. The list was intended only for purposes of convenience. In other words, the act of 1878, requiring lists of lands sold to individuals for taxes to be filed with the clerk, was designed for convenience in the subsequent official dealings with the lands. Section 40, act 1878, page 45; was not designed either for the benefit of the owner of the lands or purchaser at the tax sale. Adams v. Mills, 71 Miss. 150; 14 South. 462, and Ferrill v. Dickerson, 63 Miss. 211, clearly point out this distinction. This case is not without its difficulties growing out of the confusion that we find in the statutes. "We “find that by section 4328, as amended by Laws 1908, page 208, tax sales are required to be made on the first Monday of April, and that the deeds are required to be filed with the clerk under section 4338' on the same day and on no other, yet section 4328 gives the tax collector power to continue the sale from day to day, which, if the sheriff finds it necessary to do, must needs result in invalidating all sales for taxes after the first Monday of April, because, if made after that date, the deed could not be filed with the clerk on the date required by section 4338. *495Fortunately all this confusion has now been harmonized by the legislature by amendment made by the Laws of 1908 and 1910. If the court should undertake to uphold this tax title, it would have to make the law under which it would be done and repeal a statute made by the legislature of the state, and we feel that this would be too great a departure from the true offices of a court.

Affirmed.